One Hundred Tenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and sevenS. 2499IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend titles XVIII, XIX, and XXI of the
		  Social Security Act to extend provisions under the Medicare, Medicaid, and
		  SCHIP programs, and for other purposes.1.Short title; table of contents(a)In generalThis Act may be cited as the
			 Medicare, Medicaid, and SCHIP
			 Extension Act of 2007.(b)Table of contentsThe table of contents of this Act is as
			 follows:Sec. 1. Short title;
				table of contents.TITLE I—MedicareSec. 101. Increase in
				physician payment update; extension of the physician quality reporting
				system.Sec. 102. Extension
				of Medicare incentive payment program for physician scarcity areas.Sec. 103. Extension
				of floor on work geographic adjustment under the Medicare physician fee
				schedule.Sec. 104. Extension of treatment of certain physician pathology
				services under Medicare.Sec. 105. Extension of exceptions process for Medicare therapy
				caps.Sec. 106. Extension of payment rule for brachytherapy;
				extension to therapeutic radiopharmaceuticals.Sec. 107. Extension of Medicare reasonable costs payments for
				certain clinical diagnostic laboratory tests furnished to hospital patients in
				certain rural areas.Sec. 108. Extension of authority of specialized Medicare
				Advantage plans for special needs individuals to restrict
				enrollment.Sec. 109. Extension of deadline for application of limitation
				on extension or renewal of Medicare reasonable cost contract plans.Sec. 110. Adjustment
				to the Medicare Advantage stabilization fund.Sec. 111. Medicare secondary payor.Sec. 112. Payment for
				part B drugs.Sec. 113. Payment
				rate for certain diagnostic laboratory tests.Sec. 114. Long-term care hospitals.Sec. 115. Payment for
				inpatient rehabilitation facility (IRF) services.Sec. 116. Extension
				of accommodation of physicians ordered to active duty in the Armed
				Services.Sec. 117. Treatment of certain hospitals.Sec. 118. Additional Funding for State Health Insurance
				Assistance Programs, Area Agencies on Aging, and Aging and Disability Resource
				Centers.TITLE II—Medicaid and SCHIPSec. 201. Extending
				SCHIP funding through March 31, 2009.Sec. 202. Extension
				of transitional medical assistance (TMA) and abstinence education
				program.Sec. 203. Extension
				of qualifying individual (QI) program.Sec. 204.
				Medicaid DSH extension.Sec. 205. Improving
				data collection.Sec. 206. Moratorium
				on certain payment restrictions.TITLE III—MiscellaneousSec. 301. Medicare Payment Advisory Commission
				status.Sec. 302. Special Diabetes Programs for Type I Diabetes and
				Indians.IMedicare101.Increase in physician payment update;
			 extension of the physician quality reporting system(a)Increase in physician payment
			 update(1)In generalSection 1848(d) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(d)) is amended—(A)in paragraph (4)(B), by striking and
			 paragraphs (5) and (6) and inserting and the succeeding
			 paragraphs of this subsection; and(B)by adding at the end the following new
			 paragraph:(8)Update for a portion of 2008(A)In generalSubject to paragraph (7)(B), in lieu of the
				update to the single conversion factor established in paragraph (1)(C) that
				would otherwise apply for 2008, for the period beginning on January 1, 2008,
				and ending on June 30, 2008, the update to the single conversion factor shall
				be 0.5 percent.(B)No effect on computation of conversion
				factor for the remaining portion of 2008 and 2009The conversion factor under this subsection
				shall be computed under paragraph (1)(A) for the period beginning on July 1,
				2008, and ending on December 31, 2008, and for 2009 and subsequent years as if
				subparagraph (A) had never
				applied..(2)Revision of the Physician Assistance and
			 Quality Initiative Fund(A)RevisionSection 1848(l)(2) of the Social Security
			 Act (42 U.S.C. 1395w–4(l)(2)) is amended—(i)by striking subparagraph (A) and inserting
			 the following:(A)Amount available(i)In generalSubject to clause (ii), there shall be
				available to the Fund the following amounts:(I)For expenditures during 2008, an amount
				equal to $150,500,000.(II)For expenditures during 2009, an amount
				equal to $24,500,000.(III)For expenditures during 2013, an amount
				equal to $4,960,000,000.(ii)Limitations on expenditures(I)2008The amount available for expenditures
				during 2008 shall be reduced as provided by subparagraph (A) of section
				225(c)(1) and section 524 of the Departments of Labor, Health and Human
				Services, and Education, and Related Agencies Appropriations Act, 2008
				(division G of the Consolidated Appropriations Act, 2008).(II)2009The amount available for expenditures
				during 2009 shall be reduced as provided by subparagraph (B) of such section
				225(c)(1).(III)2013The amount available for expenditures
				during 2013 shall only be available for an adjustment to the update of the
				conversion factor under subsection (d) for that
				year.;
				and(ii)in subparagraph (B), by striking
			 entire amount specified in the first sentence of subparagraph
			 (A) and all that follows and inserting the following: “entire amount
			 available for expenditures, after application of subparagraph (A)(ii),
			 during—(i)2008 for payment with respect to
				physicians' services furnished during 2008;(ii)2009 for payment with respect to
				physicians' services furnished during 2009; and(iii)2013 for payment with respect to
				physicians' services furnished during
				2013..(B)Effective Date(i)In generalSubject to clause (ii), the amendments made
			 by subparagraph (A) shall take effect on the date of the enactment of this
			 Act.(ii)Special rule for coordination with
			 Consolidated Appropriations Act, 2008If the date of the enactment of the
			 Consolidated Appropriations Act, 2008, occurs on or after the date described in
			 clause (i), the amendments made by subparagraph (A) shall be deemed to be made
			 on the day after the effective date of sections 225(c)(1) and 524 of the
			 Departments of Labor, Health and Human Services, and Education, and Related
			 Agencies Appropriations Act, 2008 (division G of the Consolidated
			 Appropriations Act, 2008).(C)Transfer of funds to part B trust
			 fundAmounts that would have
			 been available to the Physician Assistance and Quality Initiative Fund under
			 section 1848(l)(2) of the Social Security Act (42 U.S.C. 1395w–4(l)(2)) for
			 payment with respect to physicians' services furnished prior to January 1,
			 2013, but for the amendments made by subparagraph (A), shall be deposited into,
			 and made available for expenditures from, the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t).(b)Extension of the physician quality
			 reporting system(1)SystemSection 1848(k)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395w–4(k)(2)(B)) is amended—(A)in the heading, by inserting
			 and
			 2009 after 2008;(B)in clause (i), by inserting and
			 2009 after 2008; and(C)in each of clauses (ii) and (iii)—(i)by striking , 2007 and
			 inserting of each of 2007 and 2008; and(ii)by inserting or 2009, as
			 applicable after 2008.(2)ReportingSection 101(c) of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note) is amended—(A)in the heading, by inserting
			 and
			 2008 after 2007;(B)in paragraph (5), by adding at the end the
			 following:(F)ExtensionFor 2008 and 2009, paragraph (3) shall not
				apply, and the Secretary shall establish alternative criteria for
				satisfactorily reporting under paragraph (2) and alternative reporting periods
				under paragraph (6)(C) for reporting groups of measures under paragraph (2)(B)
				of section 1848(k) of the Social Security Act (42 U.S.C. 1395w–4(k)) and for
				reporting using the method specified in paragraph (4) of such
				section.;
				and(C)in paragraph (6), by striking subparagraph
			 (C) and inserting the following new subparagraph:(C)Reporting periodThe term reporting period
				means—(i)for 2007, the period beginning on July 1,
				2007, and ending on December 31, 2007; and(ii)for 2008, all of
				2008..(c)ImplementationFor purposes of carrying out the provisions
			 of, and amendments made by subsections (a) and (b), in addition to any amounts
			 otherwise provided in this title, there are appropriated to the Centers for
			 Medicare & Medicaid Services Program Management Account, out of any money
			 in the Treasury not otherwise appropriated, $25,000,000 for the period of
			 fiscal years 2008 and 2009.102.Extension of Medicare incentive payment
			 program for physician scarcity areasSection 1833(u) of the Social Security Act
			 (42 U.S.C. 1395l(u)) is amended—(1)in paragraph (1), by striking before
			 January 1, 2008 and inserting before July 1, 2008;
			 and(2)in paragraph (4)—(A)by redesignating subparagraph (D) as
			 subparagraph (E); and(B)by inserting after subparagraph (C) the
			 following new subparagraph:(D)Special ruleWith respect to physicians' services
				furnished on or after January 1, 2008, and before July 1, 2008, for purposes of
				this subsection, the Secretary shall use the primary care scarcity counties and
				the specialty care scarcity counties (as identified under the preceding
				provisions of this paragraph) that the Secretary was using under this
				subsection with respect to physicians' services furnished on December 31,
				2007..103.Extension of floor on work geographic
			 adjustment under the Medicare physician fee scheduleSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 102 of division B of
			 the Tax Relief and Health Care Act of 2006, is amended by striking
			 before January 1, 2008 and inserting before July 1,
			 2008.104.Extension of treatment of certain physician
			 pathology services under MedicareSection 542(c) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law
			 by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395w–4 note) and section 104 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395w–4 note), is amended by striking and
			 2007 and inserting 2007, and the first 6 months of
			 2008.105.Extension of exceptions process for
			 Medicare therapy capsSection
			 1833(g)(5) of the Social Security Act (42 U.S.C. 1395l(g)(5)) is amended by
			 striking December 31, 2007 and inserting June 30,
			 2008.106.Extension of payment rule for
			 brachytherapy; extension to therapeutic radiopharmaceuticals(a)Extension of payment rule for
			 brachytherapySection
			 1833(t)(16)(C) of the Social Security Act (42 U.S.C. 1395l(t)(16)(C)), as
			 amended by section 107(a) of division B of the Tax Relief and Health Care Act
			 of 2006, is amended by striking January 1, 2008 and inserting
			 July 1, 2008.(b)Payment for therapeutic
			 radiopharmaceuticalsSection
			 1833(t)(16)(C) of the Social Security Act (42 U.S.C. 1395l(t)(16)(C)), as
			 amended by subsection (a), is amended—(1)in the heading, by inserting
			 and therapeutic
			 radiopharmaceuticals before at charges;(2)in the first sentence—(A)by inserting and for therapeutic
			 radiopharmaceuticals furnished on or after January 1, 2008, and before July 1,
			 2008, after July 1, 2008,;(B)by inserting or therapeutic
			 radiopharmaceutical after the device; and(C)by inserting or therapeutic
			 radiopharmaceutical after each device; and(3)in the second sentence, by inserting
			 or therapeutic radiopharmaceuticals after such
			 devices.107.Extension of Medicare reasonable costs
			 payments for certain clinical diagnostic laboratory tests furnished to hospital
			 patients in certain rural areasSection 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395l–4), as
			 amended by section 105 of division B of the Tax Relief and Health Care Act of
			 2006 (42 U.S.C. 1395l note), is amended by striking the 3-year period
			 beginning on July 1, 2004 and inserting the period beginning on
			 July 1, 2004, and ending on June 30, 2008.108.Extension of authority of specialized
			 Medicare Advantage plans for special needs individuals to restrict
			 enrollment(a)Extension of authority To restrict
			 enrollmentSection 1859(f) of
			 the Social Security Act (42 U.S.C. 1395w–28(f)) is amended by striking
			 2009 and inserting 2010.(b)Moratorium(1)Authority To designate other plans as
			 specialized MA plansDuring
			 the period beginning on January 1, 2008, and ending on December 31, 2009, the
			 Secretary of Health and Human Services shall not exercise the authority
			 provided under section 231(d) of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (42 U.S.C. 1395w–21 note) to designate other
			 plans as specialized MA plans for special needs individuals under part C of
			 title XVIII of the Social Security Act. The preceding sentence shall not apply
			 to plans designated as specialized MA plans for special needs individuals under
			 such authority prior to January 1, 2008.(2)Enrollment in new plansDuring the period beginning on January 1,
			 2008, and ending on December 31, 2009, the Secretary of Health and Human
			 Services shall not permit enrollment of any individual residing in an area in a
			 specialized Medicare Advantage plan for special needs individuals under part C
			 of title XVIII of the Social Security Act to take effect unless that
			 specialized Medicare Advantage plan for special needs individuals was available
			 for enrollment for individuals residing in that area on January 1, 2008.109.Extension of deadline for application of
			 limitation on extension or renewal of Medicare reasonable cost contract
			 plansSection
			 1876(h)(5)(C)(ii) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)),
			 in the matter preceding subclause (I), is amended by striking January 1,
			 2008 and inserting January 1, 2009.110.Adjustment to the Medicare Advantage
			 stabilization fundSection
			 1858(e)(2)(A)(i) of the Social Security
			 Act (42 U.S.C. 1395w–27a(e)(2)(A)(i)), as amended by section 3 of
			 Public Law 110–48, is amended by striking the Fund and all that
			 follows and inserting the Fund during 2013,
			 $1,790,000,000.111.Medicare secondary payor(a)In generalSection 1862(b) of the Social Security Act
			 (42 U.S.C. 1395y(b)) is amended by adding at the end the following new
			 paragraphs:(7)Required submission of information by group
				health plans(A)RequirementOn and after the first day of the first
				calendar quarter beginning after the date that is 1 year after the date of the
				enactment of this paragraph, an entity serving as an insurer or third party
				administrator for a group health plan, as defined in paragraph (1)(A)(v), and,
				in the case of a group health plan that is self-insured and self-administered,
				a plan administrator or fiduciary, shall—(i)secure from the plan sponsor and plan
				participants such information as the Secretary shall specify for the purpose of
				identifying situations where the group health plan is or has been a primary
				plan to the program under this title; and(ii)submit such information to the Secretary in
				a form and manner (including frequency) specified by the Secretary.(B)Enforcement(i)In generalAn entity, a plan administrator, or a
				fiduciary described in subparagraph (A) that fails to comply with the
				requirements under such subparagraph shall be subject to a civil money penalty
				of $1,000 for each day of noncompliance for each individual for which the
				information under such subparagraph should have been submitted. The provisions
				of subsections (e) and (k) of section 1128A shall apply to a civil money
				penalty under the previous sentence in the same manner as such provisions apply
				to a penalty or proceeding under section 1128A(a). A civil money penalty under
				this clause shall be in addition to any other penalties prescribed by law and
				in addition to any Medicare secondary payer claim under this title with respect
				to an individual.(ii)Deposit of amounts collectedAny amounts collected pursuant to clause
				(i) shall be deposited in the Federal Hospital Insurance Trust Fund under
				section 1817.(C)Sharing of informationNotwithstanding any other provision of law,
				under terms and conditions established by the Secretary, the Secretary—(i)shall share information on entitlement
				under Part A and enrollment under Part B under this title with entities, plan
				administrators, and fiduciaries described in subparagraph (A);(ii)may share the entitlement and enrollment
				information described in clause (i) with entities and persons not described in
				such clause; and(iii)may share information collected under this
				paragraph as necessary for purposes of the proper coordination of
				benefits.(D)ImplementationNotwithstanding any other provision of law,
				the Secretary may implement this paragraph by program instruction or
				otherwise.(8)Required submission of information by or on
				behalf of liability insurance (including self-insurance), no fault insurance,
				and workers’ compensation laws and plans(A)RequirementOn and after the first day of the first
				calendar quarter beginning after the date that is 18 months after the date of
				the enactment of this paragraph, an applicable plan shall—(i)determine whether a claimant (including an
				individual whose claim is unresolved) is entitled to benefits under the program
				under this title on any basis; and(ii)if the claimant is determined to be so
				entitled, submit the information described in subparagraph (B) with respect to
				the claimant to the Secretary in a form and manner (including frequency)
				specified by the Secretary.(B)Required informationThe information described in this
				subparagraph is—(i)the identity of the claimant for which the
				determination under subparagraph (A) was made; and(ii)such other information as the Secretary
				shall specify in order to enable the Secretary to make an appropriate
				determination concerning coordination of benefits, including any applicable
				recovery claim.(C)TimingInformation shall be submitted under
				subparagraph (A)(ii) within a time specified by the Secretary after the claim
				is resolved through a settlement, judgment, award, or other payment (regardless
				of whether or not there is a determination or admission of liability).(D)ClaimantFor purposes of subparagraph (A), the term
				claimant includes—(i)an individual filing a claim directly
				against the applicable plan; and(ii)an individual filing a claim against an
				individual or entity insured or covered by the applicable plan.(E)Enforcement(i)In generalAn applicable plan that fails to comply
				with the requirements under subparagraph (A) with respect to any claimant shall
				be subject to a civil money penalty of $1,000 for each day of noncompliance
				with respect to each claimant. The provisions of subsections (e) and (k) of
				section 1128A shall apply to a civil money penalty under the previous sentence
				in the same manner as such provisions apply to a penalty or proceeding under
				section 1128A(a). A civil money penalty under this clause shall be in addition
				to any other penalties prescribed by law and in addition to any Medicare
				secondary payer claim under this title with respect to an individual.(ii)Deposit of amounts collectedAny amounts collected pursuant to clause
				(i) shall be deposited in the Federal Hospital Insurance Trust Fund.(F)Applicable planIn this paragraph, the term
				applicable plan means the following laws, plans, or other
				arrangements, including the fiduciary or administrator for such law, plan, or
				arrangement:(i)Liability insurance (including
				self-insurance).(ii)No fault insurance.(iii)Workers’ compensation laws or plans.(G)Sharing of informationThe Secretary may share information
				collected under this paragraph as necessary for purposes of the proper
				coordination of benefits.(H)ImplementationNotwithstanding any other provision of law,
				the Secretary may implement this paragraph by program instruction or
				otherwise..(b)Rule of constructionNothing in the amendments made by this
			 section shall be construed to limit the authority of the Secretary of Health
			 and Human Services to collect information to carry out Medicare secondary payer
			 provisions under title XVIII of the Social Security Act, including under parts
			 C and D of such title.(c)ImplementationFor purposes of implementing paragraphs (7)
			 and (8) of section 1862(b) of the Social Security Act, as added by subsection
			 (a), to ensure appropriate payments under title XVIII of such Act, the
			 Secretary of Health and Human Services shall provide for the transfer, from the
			 Federal Hospital Insurance Trust Fund established under section 1817 of the
			 Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical
			 Insurance Trust Fund established under section 1841 of such Act (42 U.S.C.
			 1395t), in such proportions as the Secretary determines appropriate, of
			 $35,000,000 to the Centers for Medicare & Medicaid Services Program
			 Management Account for the period of fiscal years 2008, 2009, and 2010.112.Payment for part B drugs(a)Application of alternative volume weighting
			 in computation of ASPSection
			 1847A(b) of the Social Security Act (42 U.S.C. 1395w–3a(b)) is amended—(1)in paragraph (1)(A), by inserting
			 for a multiple source drug furnished before April 1, 2008, or 106
			 percent of the amount determined under paragraph (6) for a multiple source drug
			 furnished on or after April 1, 2008 after paragraph
			 (3);(2)in each of subparagraphs (A) and (B) of
			 paragraph (4), by inserting for single source drugs and biologicals
			 furnished before April 1, 2008, and using the methodology applied under
			 paragraph (6) for single source drugs and biologicals furnished on or after
			 April 1, 2008, after paragraph (3); and(3)by adding at the end the following new
			 paragraph:(6)Use of volume-weighted average sales prices
				in calculation of average sales price(A)In generalFor all drug products included within the
				same multiple source drug billing and payment code, the amount specified in
				this paragraph is the volume-weighted average of the average sales prices
				reported under section 1927(b)(3)(A)(iii) determined by—(i)computing the sum of the products (for each
				National Drug Code assigned to such drug products) of—(I)the manufacturer's average sales price (as
				defined in subsection (c)), determined by the Secretary without dividing such
				price by the total number of billing units for the National Drug Code for the
				billing and payment code; and(II)the total number of units specified under
				paragraph (2) sold; and(ii)dividing the sum determined under clause
				(i) by the sum of the products (for each National Drug Code assigned to such
				drug products) of—(I)the total number of units specified under
				paragraph (2) sold; and(II)the total number of billing units for the
				National Drug Code for the billing and payment code.(B)Billing unit definedFor purposes of this subsection, the term
				billing unit means the identifiable quantity associated with a
				billing and payment code, as established by the
				Secretary..(b)Treatment of certain drugsSection 1847A(b) of the Social Security Act
			 (42 U.S.C. 1395w–3a(b)), as amended by subsection (a), is amended—(1)in paragraph (1), by inserting
			 paragraph (7) and after Subject to; and(2)by adding at the end the following new
			 paragraph:(7)Special ruleBeginning with April 1, 2008, the payment
				amount for—(A)each single source drug or biological
				described in section 1842(o)(1)(G) that is treated as a multiple source drug
				because of the application of subsection (c)(6)(C)(ii) is the lower of—(i)the payment amount that would be determined
				for such drug or biological applying such subsection; or(ii)the payment amount that would have been
				determined for such drug or biological if such subsection were not applied;
				and(B)a multiple source drug described in section
				1842(o)(1)(G) (excluding a drug or biological that is treated as a multiple
				source drug because of the application of such subsection) is the lower
				of—(i)the payment amount that would be determined
				for such drug or biological taking into account the application of such
				subsection; or(ii)the payment amount that would have been
				determined for such drug or biological if such subsection were not
				applied..113.Payment rate for certain diagnostic
			 laboratory testsSection
			 1833(h) of the Social Security Act (42 U.S.C. 1395l(h)) is amended by adding at
			 the end the following new paragraph:(9)Notwithstanding any other provision in this
				part, in the case of any diagnostic laboratory test for HbA1c that is labeled
				by the Food and Drug Administration for home use and is furnished on or after
				April 1, 2008, the payment rate for such test shall be the payment rate
				established under this part for a glycated hemoglobin test (identified as of
				October 1, 2007, by HCPCS code 83036 (and any succeeding
				codes))..114.Long-term care hospitals(a)Definition of long-term care
			 hospitalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:(ccc)Long-Term Care HospitalThe term long-term care
				hospital means a hospital which—(1)is primarily engaged in providing inpatient
				services, by or under the supervision of a physician, to Medicare beneficiaries
				whose medically complex conditions require a long hospital stay and programs of
				care provided by a long-term care hospital;(2)has an average inpatient length of stay (as
				determined by the Secretary) of greater than 25 days, or meets the requirements
				of clause (II) of section 1886(d)(1)(B)(iv);(3)satisfies the requirements of subsection
				(e); and(4)meets the following facility
				criteria:(A)the institution has a patient review
				process, documented in the patient medical record, that screens patients prior
				to admission for appropriateness of admission to a long-term care hospital,
				validates within 48 hours of admission that patients meet admission criteria
				for long-term care hospitals, regularly evaluates patients throughout their
				stay for continuation of care in a long-term care hospital, and assesses the
				available discharge options when patients no longer meet such continued stay
				criteria;(B)the institution has active physician
				involvement with patients during their treatment through an organized medical
				staff, physician-directed treatment with physician on-site availability on a
				daily basis to review patient progress, and consulting physicians on call and
				capable of being at the patient’s side within a moderate period of time, as
				determined by the Secretary; and(C)the institution has interdisciplinary team
				treatment for patients, requiring interdisciplinary teams of health care
				professionals, including physicians, to prepare and carry out an individualized
				treatment plan for each
				patient..(b)Study and report on long-term care hospital
			 facility and patient criteria(1)In generalThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall conduct a
			 study on the establishment of national long-term care hospital facility and
			 patient criteria for purposes of determining medical necessity, appropriateness
			 of admission, and continued stay at, and discharge from, long-term care
			 hospitals.(2)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study conducted under paragraph (1), together with recommendations for such
			 legislation and administrative actions, including timelines for implementation
			 of patient criteria or other actions, as the Secretary determines
			 appropriate.(3)ConsiderationsIn conducting the study and preparing the
			 report under this subsection, the Secretary shall consider—(A)recommendations contained in a report to
			 Congress by the Medicare Payment Advisory Commission in June 2004 for long-term
			 care hospital-specific facility and patient criteria to ensure that patients
			 admitted to long-term care hospitals are medically complex and appropriate to
			 receive long-term care hospital services; and(B)ongoing work by the Secretary to evaluate
			 and determine the feasibility of such recommendations.(c)Payment for long-term care hospital
			 services(1)No application of
			 25 percent patient threshold payment
			 adjustment to freestanding and grandfathered LTCHSThe
			 Secretary shall not apply, for cost reporting periods beginning on or after the
			 date of the enactment of this Act for a 3-year period—(A)section 412.536 of title 42, Code of
			 Federal Regulations, or any similar provision, to freestanding long-term care
			 hospitals; and(B)such section or section 412.534 of title
			 42, Code of Federal Regulations, or any similar provisions, to a long-term care
			 hospital identified by the amendment made by section 4417(a) of the Balanced
			 Budget Act of 1997 (Public Law 105–33).(2)Payment for
			 hospitals-within-hospitals(A)In generalPayment to an applicable long-term care
			 hospital or satellite facility which is located in a rural area or which is
			 co-located with an urban single or MSA dominant hospital under paragraphs
			 (d)(1), (e)(1), and (e)(4) of section 412.534 of title 42, Code of Federal
			 Regulations, shall not be subject to any payment adjustment under such section
			 if no more than 75 percent of the hospital’s Medicare discharges (other than
			 discharges described in paragraph (d)(2) or (e)(3) of such section) are
			 admitted from a co-located hospital.(B)Co-located long-term care hospitals and
			 satellite facilities(i)In generalPayment to an applicable long-term care
			 hospital or satellite facility which is co-located with another hospital shall
			 not be subject to any payment adjustment under section 412.534 of title 42,
			 Code of Federal Regulations, if no more than 50 percent of the hospital’s
			 Medicare discharges (other than discharges described in paragraph (c)(3) of
			 such section) are admitted from a co-located hospital.(ii)Applicable long-term care hospital or
			 satellite facility definedIn
			 this paragraph, the term applicable long-term care hospital or satellite
			 facility means a hospital or satellite facility that is subject to the
			 transition rules under section 412.534(g) of title 42, Code of Federal
			 Regulations.(C)Effective
			 dateSubparagraphs (A) and
			 (B) shall apply to cost reporting periods beginning on or after the date of the
			 enactment of this Act for a 3-year period.(3)No application of very short-stay outlier
			 policyThe Secretary shall
			 not apply, for the 3-year period beginning on the date of the enactment of this
			 Act, the amendments finalized on May 11, 2007 (72 Federal Register 26904,
			 26992) made to the short-stay outlier payment provision for long-term care
			 hospitals contained in section 412.529(c)(3)(i) of title 42, Code of Federal
			 Regulations, or any similar provision.(4)No application of one-time adjustment to
			 standard amountThe Secretary
			 shall not, for the 3-year period beginning on the date of the enactment of this
			 Act, make the one-time prospective adjustment to long-term care hospital
			 prospective payment rates provided for in section 412.523(d)(3) of title 42,
			 Code of Federal Regulations, or any similar provision.(d)Moratorium on the establishment of
			 long-term care hospitals, long-term care satellite facilities and on the
			 increase of long-term care hospital beds in existing long-term care hospitals
			 or satellite facilities(1)In generalDuring the 3-year period beginning on the
			 date of the enactment of this Act, the Secretary shall impose a moratorium for
			 purposes of the Medicare program under title XVIII of the Social Security
			 Act—(A)subject to paragraph (2), on the
			 establishment and classification of a long-term care hospital or satellite
			 facility, other than an existing long-term care hospital or facility;
			 and(B)subject to paragraph (3), on an increase of
			 long-term care hospital beds in existing long-term care hospitals or satellite
			 facilities.(2)Exception for Certain Long-Term Care
			 HospitalsThe moratorium
			 under paragraph (1)(A) shall not apply to a long-term care hospital that as of
			 the date of the enactment of this Act—(A)began its qualifying period for payment as
			 a long-term care hospital under section 412.23(e) of title 42, Code of Federal
			 Regulations, on or before the date of the enactment of this Act;(B)has a binding written agreement with an
			 outside, unrelated party for the actual construction, renovation, lease, or
			 demolition for a long-term care hospital, and has expended, before the date of
			 the enactment of this Act, at least 10 percent of the estimated cost of the
			 project (or, if less, $2,500,000); or(C)has obtained an approved certificate of
			 need in a State where one is required on or before the date of the enactment of
			 this Act.(3)Exception for bed increases during
			 moratorium(A)In generalSubject to subparagraph (B), the moratorium
			 under paragraph (1)(B) shall not apply to an increase in beds in an existing
			 hospital or satellite facility if the hospital or facility—(i)is located in a State where there is only
			 one other long-term care hospital; and(ii)requests an increase in beds following the
			 closure or the decrease in the number of beds of another long-term care
			 hospital in the State.(B)No effect on certain
			 limitationThe exception
			 under subparagraph (A) shall not effect the limitation on increasing beds under
			 sections 412.22(h)(3) and 412.22(f) of title 42, Code of Federal
			 Regulations.(4)Existing hospital or satellite facility
			 definedFor purposes of this
			 subsection, the term existing means, with respect to a hospital
			 or satellite facility, a hospital or satellite facility that received payment
			 under the provisions of subpart O of part 412 of title 42, Code of Federal
			 Regulations, as of the date of the enactment of this Act.(5)Judicial reviewThere shall be no administrative or
			 judicial review under section 1869 of the Social Security Act (42 U.S.C.
			 1395ff), section 1878 of such Act (42 U.S.C. 1395oo), or otherwise, of the
			 application of this subsection by the Secretary.(e)Long-term care hospital payment
			 update(1)In generalSection 1886 of the
			 Social Security Act (42 U.S.C. 1395ww)
			 is amended by adding at the end the following new subsection:(m)Prospective payment for long-term care
				hospitals(1)Reference to establishment and
				implementation of systemFor
				provisions related to the establishment and implementation of a prospective
				payment system for payments under this title for inpatient hospital services
				furnished by a long-term care hospital described in subsection (d)(1)(B)(iv),
				see section 123 of the Medicare, Medicaid, and SCHIP Balanced Budget Refinement
				Act of 1999 and section 307(b) of the Medicare, Medicaid, and SCHIP Benefits
				Improvement and Protection Act of 2000.(2)Update for rate year 2008In implementing the system described in
				paragraph (1) for discharges occurring during the rate year ending in 2008 for
				a hospital, the base rate for such discharges for the hospital shall be the
				same as the base rate for discharges for the hospital occurring during the rate
				year ending in
				2007..(2)Delayed effective dateSubsection (m)(2) of section 1886 of the
			 Social Security Act, as added by paragraph (1), shall not apply to discharges
			 occurring on or after July 1, 2007, and before April 1, 2008.(f)Expanded review of medical
			 necessity(1)In generalThe Secretary of Health and Human Services
			 shall provide, under contracts with one or more appropriate fiscal
			 intermediaries or medicare administrative contractors under section
			 1874A(a)(4)(G) of the Social Security Act (42 U.S.C. 1395kk–1(a)(4)(G)), for
			 reviews of the medical necessity of admissions to long-term care hospitals
			 (described in section 1886(d)(1)(B)(iv) of such Act) and continued stay at such
			 hospitals, of individuals entitled to, or enrolled for, benefits under part A
			 of title XVIII of such Act consistent with this subsection. Such reviews shall
			 be made for discharges occurring on or after October 1, 2007.(2)Review methodologyThe medical necessity reviews under
			 paragraph (1) shall be conducted on an annual basis in accordance with rules
			 specified by the Secretary. Such reviews shall—(A)provide for a statistically valid and
			 representative sample of admissions of such individuals sufficient to provide
			 results at a 95 percent confidence interval; and(B)guarantee that at least 75 percent of
			 overpayments received by long-term care hospitals for medically unnecessary
			 admissions and continued stays of individuals in long-term care hospitals will
			 be identified and recovered and that related days of care will not be counted
			 toward the length of stay requirement contained in section 1886(d)(1)(B)(iv) of
			 the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)).(3)Continuation of reviewsUnder contracts under this subsection, the
			 Secretary shall establish an error rate with respect to such reviews that could
			 require further review of the medical necessity of admissions and continued
			 stay in the hospital involved and other actions as determined by the
			 Secretary.(4)Termination of required reviews(A)In generalSubject to subparagraph (B), the previous
			 provisions of this subsection shall cease to apply for discharges occurring on
			 or after October 1, 2010.(B)ContinuationAs of the date specified in subparagraph
			 (A), the Secretary shall determine whether to continue to guarantee, through
			 continued medical review and sampling under this paragraph, recovery of at
			 least 75 percent of overpayments received by long-term care hospitals due to
			 medically unnecessary admissions and continued stays.(5)FundingThe costs to fiscal intermediaries or
			 medicare administrative contractors conducting the medical necessity reviews
			 under paragraph (1) shall be funded from the aggregate overpayments recouped by
			 the Secretary of Health and Human Services from long-term care hospitals due to
			 medically unnecessary admissions and continued stays. The Secretary may use an
			 amount not in excess of 40 percent of the overpayments recouped under this
			 paragraph to compensate the fiscal intermediaries or Medicare administrative
			 contractors for the costs of services performed.(g)ImplementationFor purposes of carrying out the provisions
			 of, and amendments made by, this title, in addition to any amounts otherwise
			 provided in this title, there are appropriated to the Centers for Medicare
			 & Medicaid Services Program Management Account, out of any money in the
			 Treasury not otherwise appropriated, $35,000,000 for the period of fiscal years
			 2008 and 2009.115.Payment for inpatient rehabilitation
			 facility (IRF) services(a)Payment update(1)In generalSection 1886(j)(3)(C) of the Social
			 Security Act (42 U.S.C. 1395ww(j)(3)(C)) is amended by adding at the end the
			 following: The increase factor to be applied under this subparagraph for
			 each of fiscal years 2008 and 2009 shall be 0 percent..(2)Delayed effective dateThe amendment made by paragraph (1) shall
			 not apply to payment units occurring before April 1, 2008.(b)Inpatient rehabilitation facility
			 classification criteria(1)In generalSection 5005 of the Deficit Reduction Act
			 of 2005 (Public Law 109–171; 42 U.S.C. 1395ww note) is amended—(A)in subsection (a), by striking apply
			 the applicable percent specified in subsection (b) and inserting
			 require a compliance rate that is no greater than the 60 percent
			 compliance rate that became effective for cost reporting periods beginning on
			 or after July 1, 2006,; and(B)by amending subsection (b) to read as
			 follows:(b)Continued Use of
				ComorbiditiesFor cost
				reporting periods beginning on or after July 1, 2007, the Secretary shall
				include patients with comorbidities as described in section 412.23(b)(2)(i) of
				title 42, Code of Federal Regulations (as in effect as of January 1, 2007), in
				the inpatient population that counts toward the percent specified in subsection
				(a)..(2)Effective
			 dateThe amendment made by
			 paragraph (1)(A) shall apply for cost reporting periods beginning on or after
			 July 1, 2007.(c)Recommendations for classifying inpatient
			 rehabilitation hospitals and units(1)Report to congressNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with physicians (including geriatricians and physiatrists),
			 administrators of inpatient rehabilitation, acute care hospitals, skilled
			 nursing facilities, and other settings providing rehabilitation services,
			 Medicare beneficiaries, trade organizations representing inpatient
			 rehabilitation hospitals and units and skilled nursing facilities, and the
			 Medicare Payment Advisory Commission, shall submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate a report that includes the following:(A)An analysis of Medicare beneficiaries’
			 access to medically necessary rehabilitation services, including the potential
			 effect of the 75 percent rule (as defined in paragraph (2)) on access to
			 care.(B)An analysis of alternatives or refinements
			 to the 75 percent rule policy for determining criteria for inpatient
			 rehabilitation hospital and unit designation under the Medicare program,
			 including alternative criteria which would consider a patient’s functional
			 status, diagnosis, co-morbidities, and other relevant factors.(C)An analysis of the conditions for which
			 individuals are commonly admitted to inpatient rehabilitation hospitals that
			 are not included as a condition described in section 412.23(b)(2)(iii) of title
			 42, Code of Federal Regulations, to determine the appropriate setting of care,
			 and any variation in patient outcomes and costs, across settings of care, for
			 treatment of such conditions.(2)75 percent rule definedFor purposes of this subsection, the term
			 75 percent rule means the requirement of section 412.23(b)(2) of
			 title 42, Code of Federal Regulations, that 75 percent of the patients of a
			 rehabilitation hospital or converted rehabilitation unit are in 1 or more of 13
			 listed treatment categories.116.Extension of accommodation of physicians
			 ordered to active duty in the Armed ServicesSection 1842(b)(6)(D)(iii) of the Social
			 Security Act (42
			 U.S.C. 1395u(b)(6)(D)(iii)), as amended by Public Law 110–54
			 (121 Stat. 551) is amended by striking January 1, 2008 and
			 inserting July 1, 2008.117.Treatment of certain hospitals(a)Extending certain Medicare hospital wage
			 index reclassifications through fiscal year 2008(1)In generalSection 106(a) of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395 note) is amended by striking
			 September 30, 2007 and inserting September 30,
			 2008.(2)Special exception
			 reclassificationsThe
			 Secretary of Health and Human Services shall extend for discharges occurring
			 through September 30, 2008, the special exception reclassifications made under
			 the authority of section 1886(d)(5)(I)(i) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(I)(i)) and contained in the final rule promulgated by the
			 Secretary in the Federal Register on August 11, 2004 (69 Fed. Reg. 49105,
			 49107).(3)Use of particular wage indexFor purposes of implementation of this
			 subsection, the Secretary shall use the hospital wage index that was
			 promulgated by the Secretary in the Federal Register on October 10, 2007 (72
			 Fed. Reg. 57634), and any subsequent corrections.(b)Disregarding section 508 hospital
			 reclassifications for purposes of group reclassificationsSection 508 of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173, 42 U.S.C.
			 1395ww note) is amended by adding at the end the following new
			 subsection:(g)Disregarding hospital reclassifications for
				purposes of group reclassificationsFor purposes of the reclassification of a
				group of hospitals in a geographic area under section 1886(d) of the Social
				Security Act for purposes of discharges occurring during fiscal year 2008, a
				hospital reclassified under this section (including any such reclassification
				which is extended under section 106(a) of the Medicare Improvements and
				Extension Act of 2006) shall not be taken into account and shall not prevent
				the other hospitals in such area from continuing such a group for such
				purpose..(c)Correction of application of wage index
			 during Tax Relief and Health Care Act extensionIn the case of a subsection (d) hospital
			 (as defined for purposes of section 1886 of the Social Security Act (42 U.S.C. 1395ww)) with
			 respect to which—(1)a reclassification of its wage index for
			 purposes of such section was extended for the period beginning on April 1,
			 2007, and ending on September 30, 2007, pursuant to subsection (a) of section
			 106 of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395
			 note); and(2)the wage index applicable for such hospital
			 during such period was lower than the wage index applicable for such hospital
			 during the period beginning on October 1, 2006, and ending on March 31,
			 2007,the Secretary shall apply the higher
			 wage index that was applicable for such hospital during the period beginning on
			 October 1, 2006, and ending on March 31, 2007, for the entire fiscal year 2007.
			 If the Secretary determines that the application of the preceding sentence to a
			 hospital will result in a hospital being owed additional reimbursement, the
			 Secretary shall make such payments within 90 days after the settlement of the
			 applicable cost report.118.Additional Funding for State Health
			 Insurance Assistance Programs, Area Agencies on Aging, and Aging and Disability
			 Resource Centers(a)State Health Insurance Assistance
			 Programs(1)In generalThe Secretary of Health and Human Services
			 shall use amounts made available under paragraph (2) to make grants to States
			 for State health insurance assistance programs receiving assistance under
			 section 4360 of the Omnibus Budget Reconciliation Act of 1990.(2)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $15,000,000 to the Centers for Medicare & Medicaid Services Program
			 Management Account for fiscal year 2008.(b)Area Agencies on Aging and Aging and
			 Disability Resource Centers(1)In generalThe Secretary of Health and Human Services
			 shall use amounts made available under paragraph (2) to make grants—(A)to States for area agencies on aging (as
			 defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002));
			 and(B)to Aging and Disability Resource Centers
			 under the Aging and Disability Resource Center grant program.(2)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $5,000,000 to the Centers for Medicare & Medicaid Services Program
			 Management Account for the period of fiscal years 2008 through 2009.IIMedicaid and SCHIP201.Extending SCHIP funding through March 31,
			 2009(a)Through the second quarter of fiscal year
			 2009(1)In generalSection 2104 of the Social Security Act (42
			 U.S.C. 1397dd) is amended—(A)in subsection (a)—(i)by striking and at the end
			 of paragraph (9);(ii)by striking the period at the end of
			 paragraph (10) and inserting ; and; and(iii)by adding at the end the following new
			 paragraph:(11)for each of fiscal years 2008 and 2009,
				$5,000,000,000.;
				and(B)in subsection (c)(4)(B), by striking
			 for fiscal year 2007 and inserting for each of fiscal
			 years 2007 through 2009.(2)Availability of extended
			 fundingFunds made available
			 from any allotment made from funds appropriated under subsection (a)(11) or
			 (c)(4)(B) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for
			 fiscal year 2008 or 2009 shall not be available for child health assistance for
			 items and services furnished after March 31, 2009, or, if earlier, the date of
			 the enactment of an Act that provides funding for fiscal years 2008 and 2009,
			 and for one or more subsequent fiscal years for the State Children's Health
			 Insurance Program under title XXI of the Social Security Act.(3)End of funding under continuing
			 resolutionSection 136(a)(2)
			 of Public Law 110–92 is amended by striking after the termination
			 date and all that follows and inserting after the date of the
			 enactment of the Medicare, Medicaid, and
			 SCHIP Extension Act of 2007..(4)Clarification of application of funding
			 under continuing resolutionSection 107 of Public Law 110–92 shall
			 apply with respect to expenditures made pursuant to section 136(a)(1) of such
			 Public Law.(b)Extension of treatment of qualifying
			 States; rules on redistribution of unspent fiscal year 2005 allotments made
			 permanent(1)In generalSection 2105(g)(1)(A) of the Social
			 Security Act (42 U.S.C. 1397ee(g)(1)(A)), as amended by subsection (d) of
			 section 136 of Public Law 110–92, is amended by striking or 2008
			 and inserting 2008, or 2009.(2)ApplicabilityThe amendment made by paragraph (1) shall
			 be in effect through March 31, 2009.(3)Certain rules made permanentSubsection (e) of section 136 of Public Law
			 110–92 is repealed.(c)Additional allotments To eliminate
			 remaining funding shortfalls through March 31, 2009(1)In generalSection 2104 of the Social Security Act (42
			 U.S.C. 1397dd) is amended by adding at the end the following new
			 subsections:(j)Additional allotments To eliminate funding
				shortfalls for fiscal year 2008(1)Appropriation; allotment
				authorityFor the purpose of
				providing additional allotments described in subparagraphs (A) and (B) of
				paragraph (3), there is appropriated, out of any money in the Treasury not
				otherwise appropriated, such sums as may be necessary, not to exceed
				$1,600,000,000 for fiscal year 2008.(2)Shortfall states describedFor purposes of paragraph (3), a shortfall
				State described in this paragraph is a State with a State child health plan
				approved under this title for which the Secretary estimates, on the basis of
				the most recent data available to the Secretary as of November 30, 2007, that
				the Federal share amount of the projected expenditures under such plan for such
				State for fiscal year 2008 will exceed the sum of—(A)the amount of the State's allotments for
				each of fiscal years 2006 and 2007 that will not be expended by the end of
				fiscal year 2007;(B)the amount, if any, that is to be
				redistributed to the State during fiscal year 2008 in accordance with
				subsection (i); and(C)the amount of the State's allotment for
				fiscal year 2008.(3)AllotmentsIn addition to the allotments provided
				under subsections (b) and (c), subject to paragraph (4), of the amount
				available for the additional allotments under paragraph (1) for fiscal year
				2008, the Secretary shall allot—(A)to each shortfall State described in
				paragraph (2) not described in subparagraph (B), such amount as the Secretary
				determines will eliminate the estimated shortfall described in such paragraph
				for the State; and(B)to each commonwealth or territory described
				in subsection (c)(3), an amount equal to the percentage specified in subsection
				(c)(2) for the commonwealth or territory multiplied by 1.05 percent of the sum
				of the amounts determined for each shortfall State under subparagraph
				(A).(4)Proration
				ruleIf the amounts available
				for additional allotments under paragraph (1) are less than the total of the
				amounts determined under subparagraphs (A) and (B) of paragraph (3), the
				amounts computed under such subparagraphs shall be reduced
				proportionally.(5)Retrospective adjustmentThe Secretary may adjust the estimates and
				determinations made to carry out this subsection as necessary on the basis of
				the amounts reported by States not later than November 30, 2008, on CMS Form 64
				or CMS Form 21, as the case may be, and as approved by the Secretary.(6)One-year availability; no redistribution of
				unexpended additional allotmentsNotwithstanding subsections (e) and (f),
				amounts allotted to a State pursuant to this subsection for fiscal year 2008,
				subject to paragraph (5), shall only remain available for expenditure by the
				State through September 30, 2008. Any amounts of such allotments that remain
				unexpended as of such date shall not be subject to redistribution under
				subsection (f).(k)Redistribution of unused fiscal year 2006
				allotments to States with estimated funding shortfalls during the first 2
				quarters of fiscal year 2009(1)In generalNotwithstanding subsection (f) and subject
				to paragraphs (3) and (4), with respect to months beginning during the first 2
				quarters of fiscal year 2009, the Secretary shall provide for a redistribution
				under such subsection from the allotments for fiscal year 2006 under subsection
				(b) that are not expended by the end of fiscal year 2008, to a fiscal year 2009
				shortfall State described in paragraph (2), such amount as the Secretary
				determines will eliminate the estimated shortfall described in such paragraph
				for such State for the month.(2)Fiscal year 2009 shortfall State
				describedA fiscal year 2009
				shortfall State described in this paragraph is a State with a State child
				health plan approved under this title for which the Secretary estimates, on a
				monthly basis using the most recent data available to the Secretary as of such
				month, that the Federal share amount of the projected expenditures under such
				plan for such State for the first 2 quarters of fiscal year 2009 will exceed
				the sum of—(A)the amount of the State's allotments for
				each of fiscal years 2007 and 2008 that was not expended by the end of fiscal
				year 2008; and(B)the amount of the State's allotment for
				fiscal year 2009.(3)Funds redistributed in the order in which
				States realize funding shortfallsThe Secretary shall redistribute the
				amounts available for redistribution under paragraph (1) to fiscal year 2009
				shortfall States described in paragraph (2) in the order in which such States
				realize monthly funding shortfalls under this title for fiscal year 2009. The
				Secretary shall only make redistributions under this subsection to the extent
				that there are unexpended fiscal year 2006 allotments under subsection (b)
				available for such redistributions.(4)Proration
				ruleIf the amounts available
				for redistribution under paragraph (1) are less than the total amounts of the
				estimated shortfalls determined for the month under that paragraph, the amount
				computed under such paragraph for each fiscal year 2009 shortfall State for the
				month shall be reduced proportionally.(5)Retrospective adjustmentThe Secretary may adjust the estimates and
				determinations made to carry out this subsection as necessary on the basis of
				the amounts reported by States not later than May 31, 2009, on CMS Form 64 or
				CMS Form 21, as the case may be, and as approved by the Secretary.(6)Availability; no further
				redistributionNotwithstanding subsections (e) and (f),
				amounts redistributed to a State pursuant to this subsection for the first 2
				quarters of fiscal year 2009 shall only remain available for expenditure by the
				State through March 31, 2009, and any amounts of such redistributions that
				remain unexpended as of such date, shall not be subject to redistribution under
				subsection (f).(l)Additional allotments To eliminate funding
				shortfalls for the first 2 quarters of fiscal year 2009(1)Appropriation; allotment
				authorityFor the purpose of
				providing additional allotments described in subparagraphs (A) and (B) of
				paragraph (3), there is appropriated, out of any money in the Treasury not
				otherwise appropriated, such sums as may be necessary, not to exceed
				$275,000,000 for the first 2 quarters of fiscal year 2009.(2)Shortfall states describedFor purposes of paragraph (3), a shortfall
				State described in this paragraph is a State with a State child health plan
				approved under this title for which the Secretary estimates, on the basis of
				the most recent data available to the Secretary, that the Federal share amount
				of the projected expenditures under such plan for such State for the first 2
				quarters of fiscal year 2009 will exceed the sum of—(A)the amount of the State's allotments for
				each of fiscal years 2007 and 2008 that will not be expended by the end of
				fiscal year 2008;(B)the amount, if any, that is to be
				redistributed to the State during fiscal year 2009 in accordance with
				subsection (k); and(C)the amount of the State's allotment for
				fiscal year 2009.(3)AllotmentsIn addition to the allotments provided
				under subsections (b) and (c), subject to paragraph (4), of the amount
				available for the additional allotments under paragraph (1) for the first 2
				quarters of fiscal year 2009, the Secretary shall allot—(A)to each shortfall State described in
				paragraph (2) not described in subparagraph (B) such amount as the Secretary
				determines will eliminate the estimated shortfall described in such paragraph
				for the State; and(B)to each commonwealth or territory described
				in subsection (c)(3), an amount equal to the percentage specified in subsection
				(c)(2) for the commonwealth or territory multiplied by 1.05 percent of the sum
				of the amounts determined for each shortfall State under subparagraph
				(A).(4)Proration
				ruleIf the amounts available
				for additional allotments under paragraph (1) are less than the total of the
				amounts determined under subparagraphs (A) and (B) of paragraph (3), the
				amounts computed under such subparagraphs shall be reduced
				proportionally.(5)Retrospective adjustmentThe Secretary may adjust the estimates and
				determinations made to carry out this subsection as necessary on the basis of
				the amounts reported by States not later than May 31, 2009, on CMS Form 64 or
				CMS Form 21, as the case may be, and as approved by the Secretary.(6)Availability; no redistribution of
				unexpended additional allotmentsNotwithstanding subsections (e) and (f),
				amounts allotted to a State pursuant to this subsection for fiscal year 2009,
				subject to paragraph (5), shall only remain available for expenditure by the
				State through March 31, 2009. Any amounts of such allotments that remain
				unexpended as of such date shall not be subject to redistribution under
				subsection
				(f)..202.Extension of transitional medical
			 assistance (TMA) and abstinence education programSection 401 of division B of the Tax Relief
			 and Health Care Act of 2006 (Public Law 109–432, 120 Stat. 2994),
			 as amended by section 1 of Public Law 110–48 (121 Stat. 244) and section 2 of
			 the TMA, Abstinence, Education, and QI Programs Extension Act of 2007 (Public
			 Law 110–90, 121 Stat. 984), is amended—(1)by striking December 31,
			 2007 and inserting June 30, 2008; and(2)by striking first quarter
			 and inserting third quarter each place it appears.203.Extension of qualifying individual (QI)
			 program(a)ExtensionSection 1902(a)(10)(E)(iv) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)(10)(E)(iv)) is amended by striking December
			 2007 and inserting June 2008.(b)Extending Total Amount Available for
			 AllocationSection 1933(g)(2)
			 of the Social Security Act (42 U.S.C. 1396u–3(g)(2)) is
			 amended—(1)in subparagraph (G), by striking
			 and at the end;(2)in subparagraph (H), by striking the period
			 at the end and inserting ; and; and(3)by adding at the end the following new
			 subparagraph:(I)for the period that begins on January 1,
				2008, and ends on June 30, 2008, the total allocation amount is
				$200,000,000..204.Medicaid DSH extensionSection 1923(f)(6) of the Social Security
			 Act (42 U.S.C. 1396r–4(f)(6)) is amended—(1)in the heading, by inserting
			 and portions of fiscal
			 year 2008 after fiscal year 2007;
			 and(2)in subparagraph (A)—(A)in clause (i), by adding at the end (after
			 and below subclause (II)) the following:Only with respect to fiscal year 2008
				for the period ending on June 30, 2008, the DSH allotment for Tennessee for
				such portion of the fiscal year, notwithstanding such table or terms, shall be
				¾ of the amount specified in the previous sentence for fiscal year
				2007.; (B)in clause (ii)—(i)by inserting or for a period in
			 fiscal year 2008 described in clause (i) after fiscal year
			 2007; and(ii)by inserting or period after
			 such fiscal year; and(C)in clause (iv)—(i)in the heading, by inserting
			 and fiscal year
			 2008 after fiscal year 2007;(ii)in subclause (I)—(I)by inserting or for a period in
			 fiscal year 2008 described in clause (i) after fiscal year
			 2007; and(II)by inserting or period after
			 for such fiscal year; and(iii)in subclause (II)—(I)by inserting or for a period in
			 fiscal year 2008 described in clause (i) after fiscal year
			 2007; and(II)by inserting or period after
			 such fiscal year each place it appears; and(3)in subparagraph (B)(i), by adding at the
			 end the following: Only with respect to fiscal year 2008 for the period
			 ending on June 30, 2008, the DSH allotment for Hawaii for such portion of the
			 fiscal year, notwithstanding the table set forth in paragraph (2), shall be
			 $7,500,000. .205.Improving data collectionSection 2109(b)(2) of the Social Security
			 Act (42 U.S.C. 1397ii(b)(2)) is amended by inserting before the period at the
			 end the following (except that only with respect to fiscal year 2008,
			 there are appropriated $20,000,000 for the purpose of carrying out this
			 subsection, to remain available until expended).206.Moratorium on certain payment
			 restrictionsNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services shall
			 not, prior to June 30, 2008, take any action (through promulgation of
			 regulation, issuance of regulatory guidance, use of Federal payment audit
			 procedures, or other administrative action, policy, or practice, including a
			 Medical Assistance Manual transmittal or letter to State Medicaid directors) to
			 impose any restrictions relating to coverage or payment under title XIX of the
			 Social Security Act for rehabilitation services or school-based administration
			 and school-based transportation if such restrictions are more restrictive in
			 any aspect than those applied to such areas as of July 1, 2007.IIIMiscellaneous301.Medicare Payment Advisory Commission
			 statusSection 1805(a) of the
			 Social Security Act (42 U.S.C. 1395b–6(a)) is amended
			 by inserting as an agency of Congress after
			 established.302.Special Diabetes Programs for Type I
			 Diabetes and Indians(a)Special Diabetes Programs for Type I
			 DiabetesSection
			 330B(b)(2)(C) of the Public Health Service
			 Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking
			 2008 and inserting 2009.(b)Special Diabetes Programs for
			 IndiansSection 330C(c)(2)(C)
			 of the Public Health Service Act (42
			 U.S.C. 254c–3(c)(2)(C)) is amended by striking 2008 and
			 inserting 2009.Speaker of the House of RepresentativesVice President of the United States and President of the Senate